Name: Commission Regulation (EC) No 39/96 of 12 January 1996 laying down for the first half of 1996 certain detailed rules for the application of a tariff quota for live bovine animals weighing between 160 and 300 kilograms originating in certain third countries
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  EU finance;  means of agricultural production
 Date Published: nan

 13. 1 . 96 UN Official Journal of the European Communities No L 10/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 39/96 of 12 January 1996 laying down for the first half of 1996 certain detailed rules for the application of a tariff quota for live bovine animals weighing between 160 and 300 kilograms originating in certain third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agricultural sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations (*), and in particular Article 4 (3) thereof, Having regard to Council Regulation (EC) No 3491/93 of 13 December 1993 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Hungary, of the other part (2), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 3492/93 of 13 December 1993 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Poland, of the other part (3), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 3296/94 of 19 December 1994 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Czech Republic, of the other part (4), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 3297/94 of 19 December 1994 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Slovak Republic, of the other part (*), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 3382/94 of 19 December 1994 on certain procedures for applying the Europe Agreement establishing an association betwen the European Communities and their Member States, of the one part, and Romania, of the other part (6), and in par ­ ticular Article 1 thereof, Having regard to Council Regulation (EC) No 3383/94 of 19 December 1994 on certain p rocedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Bulgarian Republic, of the other part Q, and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 1275/95 of 29 May 1995 on certain procedures for applying the Agreement on free trade and trade related matters between the European Community, the European Atomic Energy Community and the European Coal and Steel Community, of the one part, and the Republic of Estonia, of the other part (8), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 1276/95 of 29 Mi/ 1995 on certain procedures for applying the Agreement on free trade and trade related matters between the European Community, the European Atomic Energy Community and the European Coal and Steel Community, of the one part, and the Republic of Latvia, of the other part (9), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 1277/95 of 29 May 1995 on certain procedures for applying the Agreement on free trade and trade related matters between the European Community, the European Atomic Energy Community and the European Coal and Steel Community, of the one part, and the Republic of Lithu ­ ania, of the other part (10), and in particular Article 1 thereof, (') OJ No L 349, 31 . 12. 1994, p. 105. (2) OJ No L 319, 21 . 12. 1993, p. 1 . ( «) OJ No L 368, 31 . 12. 1994, p . 1 . o OJ No L 368, 31 . 12. 1994, p , 5. (8) OJ No L 124, 7. 6. 1995, p. 1 . 0 OJ No L 124, 7. 6. 1995, p. 2. (10) OJ No L 124, 7. 6. 1995, p. 3. (3) OJ No L 319, 21 . 12. 1993, p. 4. (&lt;) OJ No L 341 , 30. 12. 1994, p. 14. 0 OJ No L 341 , 30 . 12. 1994, p. 17. No L 10/2 TEN Official Journal of the European Communities 13 . 1 . 96 falling within CN codes 010290 41 or 0102 90 49 origi ­ nating in the third countries listed in Annex II may be imported in the first half of 1996 in acordance with the provisions of this Regulation . 2. For those animals, the ad valorem duty and the specific duties fixed in the Common Customs Tariff (CCT) shall be reduced by 80 % . Having regard to Council Regulation (EC) No 3066/95 of 22 December 1995 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an autono ­ mous and transitional measure, of certain agricultural concessions provided for in the Europe Agreements to take account of the Agreement on Agriculture concluded during the Uruguay Round Multilateral Trade Negotia ­ tions ('), and in particular Article 8 thereof, Whereas Commission Regulation (EC) No 2465/95 (2) provides for the first half of 1996 the opening of a tariff quota of 76 500 live bovine animals weighing between 160 and 300 kilograms originating in the abovementioned countries and benefiting from an 80 % reduction in the rate of customs duties ; whereas management measures should be established for the import of those animals ; Whereas, with a view to preventing speculation, the quan ­ tity available should be made available for operators able to show that they are carrying out a genuine activity involving trade in a significant number of animals with third countries ; whereas, in consideration of this and in order to ensure efficient management, a minimum of 50 animals should be required to have been exported or imported during 1995 by the operators concerned ; whereas a batch of 50 animals in principle constitutes a normal load whereas experience has shown that the sale or purchase of a single batch is a minimum requirement for a transaction to be considered real and viable ; Whereas, while recalling the provisions of the Agree ­ ments intended to guarantee product origin , the quotas in question should be managed using import licences ; whereas to this end rules should be set on submission of applications and the information to be given on applica ­ tions and licences, by way of derogation from certain provisions of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for application of the system of import and export licences and advance fixing certificates for agricultural products (3), as last amended by Regulation (EC) No 2137/95 (4), and of Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80 (*), as last amended by Regulation (EC) No 2856/95 (*) ; whereas it should moreover be stipulated that licences are to be issued following a reflection period and where necessary with a flat-rate percentage reduction applied ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 1 . As part of the tariff quotas provided for in Regula ­ tion (EC) No 2465/95, 76 500 head of live bovine animals Article 2 In order to qualify for the quota referred to in Article 1 : (a) applicants for import licences must be natural or legal persons who, at the time applications are submitted, must prove to the satisfaction of the competent autho ­ rities of the Member State concerned that they have imported and/or exported during 1995 at least 50 animals falling within CN code 010290 ; applicants must be listed in the national VAT register ; (b) import licence applications may be presented only in the Member State in which the applicant is so regis ­ tered ; (c) licence applications shall relate to :  a number equal to or greater than 50 head and  a quantity not exceeding 10 % of the total quan ­ tity available . Where applications for licences exceed this quantity, they shall only be considered within the limits of the said quantity ; (d) Section 8 of import licence applications and licences shall indicate the countries referred to in Annex II ; licences shall carry with them an obligation to import from one or more of the countries indicated ; (e) Section 20 import licence applications and licences shall indicate at least one of the following :  Reglamento (CE) n ° 39/96  Forordning (EF) nr. 39/96  Verordnung (EG) Nr. 39/96  KavovtCT(i65 (EK) apiS. 39/96  Regulation (EC) No 39/96  Reglement (CE) n ° 39/96  Regolamento (CE) n . 39/96  Verordening (EG) nr. 39/96  Regulamento (CE) n? 39/96  Asetus (EY) N:o 39/96  ) OJ No L 328 , 30. 12. 1995. (2) OJ No L 254, 24. 10 . 1995, p . 11 . f) OJ No L 331 , 2. 12. 1988 , p. 1 . (4) OJ No L 214, 8 . 9. 1995, p. 21 . (0 OJ No L 143, 27. 6. 1995, p. 35. (') OJ No L 299, 12. 12. 1995, p. 10 .  F6rordning (EG) nr 39/96 ; 13 . 1 . 96 I EN I Official Journal of the European Communities No L 10/3 (f) at the time of acceptance of the declaration of release for free circulation, importers shall undertake to inform the competent authorities of the importing Member State, not later than one month after the date of import, of  the number of animals imported,  the origin of the animals. The authorities shall forward this information to the Commission before the beginning of each month . Article 3 1 . Import licence applications may be lodged only from 1 to 8 February 1996. 2. Where the same applicant lodges more than one application, all applications from that person shall be inadmissible . 3 . The Member States shall notifiy the Commission of the applications lodged not later than 14 February 1996 . Such notification shall comprise a list of applicants and quantities applied for. All notifications, including notifications of 'nil' applica ­ tions, shall be made by telex or fax, drawn up on the model in Annex I to this Regulation in the case where applications have been made . 4. The Commission shall decide to what extent quanti ­ ties may be awarded in respect of licence applications. If the quantities in respect of which licences have been applied for exceed the quantities available , the Commis ­ sion shall fix a single percentage reduction in the quanti ­ ties applied for. 5 . Subject to a decision to accept applications by the Commission, licences shall be issued at the earliest opportunity. 6 . Import licences shall be issued for a number equal to or greater than 50 head. If, because of the numbers applied for, the percentage reduction results in fewer than 50 head per import licence, the Member States shall, by drawing lots, allocate licences covering 50 head . If the remaining balance is less than 50 head, a single licence shall cover that quantity. 7. Licences issued shall be valid throughout the Community. Article 4 Without prejudice to the provisions of this Regulation, Regulations (EEC) No 3719/88 and (EC) No 1445/95 shall apply. However, Article 8 (4) of Regulation (EEC) No 3719/88 shall not apply. Article 5 By derogation from Article 3 of Commission Regulation (EC) No 1445/95, the term of validity of import licences issued shall expire on 30 June 1996. Article 6 The animals shall be put into free circulation on presen ­ tation of a movement certificate EUR.l issued by the exporting country in accordance with Protocol 4 annexed to the Europe Agreements. Article 7 1 . Each animal imported under the arrangements referred to in Article 1 shall be identified by either :  an indelible tattoo, or  an official ear tag or an ear tag officially approved by the Member State on at least one of its ears. 2. The said tattoo or tags shall be so designed as to enable the date when the animal was put into free circula ­ tion and the identity of the importer to be established, by means of a record made when the animal is put into free circulation . Article 8 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 January 1996. For the Commission Franz FISCHLER Member of the Commission No L 10/4 EN Official Journal of the European Communities 13 . 1 . 96 ANNEX I EC fax No : (32 2) 296 60 27 Application of Regulation (EC) No 39/96 COMMISSION OF THE EUROPEAN COMMUNITIES DG VI/D/2  BEEF AND VEAL SECTOR IMPORT LICENCE APPLICATION Date : Period : Member State : Serial No Applicant (name and address) Quantity (head) Total Mcmlvr State · FAX NO ; Tel . : 13 . 1 . 96 EN Official Journal of the European Communities No L 10/5 ANNEX II List of third countries  Republic of Hungary,  Republic of Poland,  Czech Republic,  Slovak Republic,  Romania,  Republic of Bulgaria,  Republic of Lithuania,  Republic of Latvia,  Republic of Estonia.